Name: Commission Regulation (EEC) No 1651/92 of 26 June 1992 amending Regulation (EEC) No 1305/92 increasing to 200 000 tonnes the quantity of barley held by the French intervention agency for which a standing invitation to tender for export has been opened
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 172/40 Official Journal of the European Communities 27. 6. 92 COMMISSION REGULATION (EEC) No 1651/92 of 26 June 1992 amending Regulation (EEC) No 1305/92 increasing to 200 000 tonnes the quantity of barley held by the French intervention agency for which a standing invitation to tender for export has been opened whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 674/92 (2), and in particular Article 7 (6) thereof, Having regard to Commission Regulation (EEC) No 1836/82 of 7 July 1982 laying down the procedure and conditions for the disposal of cereals held by the interven ­ tion agencies (3), as last amended by Regulation (EEC) No 3043/91 (4), Whereas Commission Regulation (EEC) No 1305/92 (*), opened a standing invitation to tender for the export of 100 000 tonnes of barley held by the French intervention agency ; whereas, in a communication of 18 June 1992, France informed the Commission of the intention of its intervention agency to increase by 100 000 tonnes the quantity for which a standing invitation to tender for export has been opened ; whereas the total quantity of barley held by the French intervention agency for which a standing invitation to tender for export has been opened should be increased to 200 000 tonnes ; Whereas this increase in the quantity put out to tender makes it necessary to alter the list of regions and quanti ­ ties in store ; whereas Annex I to Regulation (EEC) No 1305/92 must therefore be amended : HAS ADOPTED THIS REGULATION : Article 1 Article 2 of Regulation (EEC) No 1305/92 is replaced by the following : Article 2 1 . The invitation to tender shall cover a maximum of 200 000 tonnes of barley to be exported to all third countries. Customs export formalities must be completed during the period 1 July to 31 August 1992. 2. The regions in which the 200 000 tonnes of barley are stored are stated in Annex I to this Regula ­ tion .' Article 2 Annex I to Regulation (EEC) No 1305/92 is replaced by the Annex hereto. Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 26 June 1992. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 281 , 1 . 11 . 1975, p. 1 . 0 OJ No L 73, 19 . 3 . 1992, p. 7. 0 OJ No L 202, 9 . 7. 1982, p. 23. (4) OJ No L 288 , 18 . 10 . 1991 , p. 21 0 OJ No L 139, 22. 5 . 1992, p. 36. 27. 6. 92 Official Journal of the European Communities No L 172/41 ANNEX 'ANNEX I (tonnes) Place of storage Quantity Amiens 55 000 Chalons 45 000 Lille 5 000 Nancy 7 000 Orleans 47 000 Poitiers 5 000 Rouen 29 000 Toulouse 7 000'